UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN HAWKINS, a/k/a Main,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:98-cr-00016-BO-1)


Submitted:   April 1, 2010                  Decided:   April 12, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin Hawkins, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Justin    Hawkins      appeals    the    district    court’s       order

granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006),    which    sought    a   reduction   in    sentence    based    upon   the

amendments to the crack cocaine sentencing guidelines.                    We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm.         United States v. Hawkins, No. 5:98-cr-00016-BO-1

(E.D.N.C. filed Oct. 30, 2009 & entered Nov. 1, 2009).                    We deny

Hawkins’    motion    to     appoint   counsel      and   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                        2